Appeal from an order which directs appellant to furnish the names and places of residence of its directors from the year 1933 to and including the present year; or in default thereof that one of its officers submit to an examination under oath as to these matters pursuant to section 295 of the Civil Practice Act. The application appears to be directed solely to the identification of prospective defendants in an action which respondent desires to institute. An examination for that purpose is proper under section 295 of the Civil Practice Act. (Lauffer v. Eastern Star Temple, 210 App. Div. 619.) The affidavits submitted in support of the application are sufficient to sustain the relief granted. Order appealed from unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Bliss, Heffeman, Sehenck and Foster, JJ.